Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on April 1, 2020, which paper has been placed of record in the file.
2.           Claims 1-21 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on September 4, 2020 and April 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
5.        Claims 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8 of copending Application No. 16/599,143. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.      Claims 1-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claims 1 and 16, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recite a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claims recite the following limitations: Claim 1: receiving one or more internal signal, receiving one or more external signal, fusing data from the one or more internal signals and external signals, and generating a plurality of features based on one or more valid combination…; Claim 16: receiving historical data associated with the product, processing historical product data, providing processed historical product data…, fetching historical location data associated with the location, processing the historical location data, providing processed historical location data…, receiving a request for a forecast of the sales of the product at the location, determining a forecasting method to make the forecast, accessing the processed historical product data…, engineering one or more features associated with the processed historical product data…, providing the forecast based on the forecasting method, and uploading the forecast, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claims recite the following limitations Claim 1: generating a plurality of features based on one or more valid combination…; Claim 16: processing historical product data, providing processed historical product data…, fetching historical location data associated with the location, processing the historical location data, providing processed historical location data…, determining a forecasting method to make the forecast, accessing the processed historical product data…, engineering one or more features associated with the processed historical product data…, providing the forecast based on the forecasting method, and uploading the forecast…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and a memory, and using the processor to perform receiving, generating, processing, providing, determining, communicating, accessing, engineering, providing, and uploading steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, processing, providing, determining, communicating, accessing, engineering, providing, and uploading steps) such that it the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receiving one or more internal signal, receiving one or more external signal, fusing data from the one or more internal signals and external signals (Claim 1), and communicating to a forecasting module instructions to execute the forecasting method (Claim 16)”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 2 and para [0094-0096] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a 
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving one or more internal signal, receiving one or more external signal, fusing data from the one or more internal signals and external signals (Claim 1), and communicating to a forecasting module instructions to execute the forecasting method (Claim 16)” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving one or more internal signal, receiving one or more external signal, fusing data from the one or more internal signals and external signals (Claim 1), and communicating to a forecasting module instructions to execute the forecasting method (Claim 16)” do not providing any improvements to the computer functionality, improvements to the network, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving one or more internal signal, receiving one or more external signal, fusing data from the one or more internal signals and external signals (Claim 1), and communicating to a forecasting module instructions to execute the forecasting method (Claim 16)” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving one or more internal signal, receiving one or more external signal, fusing data from the one or more internal signals and external signals (Claim 1), and communicating to a forecasting module instructions to execute the forecasting method (Claim 16)”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites selecting one or more features…; Claim 3 recites using the set of selected features to train one or more machine learning models…; Claims 17-21 recites evaluating a forecast accuracy…, instructing the machine learning module to select the machine learning model…, training a plurality of machine learning models…, validating the machine learning model…, retraining the machine learning model…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 6 and 11 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 6 directed to apparatus, independent claim 11 directed to a medium are also rejected as 
          Accordingly, claims 1-21 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.     Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ananthapur Bache  et al. (hereinafter Ananthapur Bache, US 2020/0065424).
Regarding to claim 1, Ananthapur Bache discloses a computer-implemented method for features engineering, the method comprising the steps of:
           receiving, by an ingestion module, one or more internal signals (figure 4 and para [0058], The sales history 406 includes sales data for goods, services, and combinations thereof. The sales history includes quantities according to time, such as a number of the umbrellas sold by hour, day, week, month, etc. The sales history can include sale demographics, such as customer age, customer income, customer total purchase, sale locations, and the like. The goods or services are represented by items stored in a database 408);
           receiving, by the ingestion module, one or more external signals (figure 4 and para [0057], The social media history 404 includes historical data feeds from social media sites, such as FACEBOOK.RTM., TWITTER.RTM., SNAPCHAT.RTM., blogs, and the like…. The social media history 404 includes discussion feeds. In some embodiments, the social media history 404 includes discussion feeds and demographic data, such as age, location, etc., of an author or source corresponding to the discussion feeds;
          fusing data from the one or more internal signals and the one or more external signals, the fusing based on meta-data of each of the one or more internal signals and each of the one or more external signals (para [0060], At 410, the configured processor predicts sales for items from the database 408 according to the trained model 402 and current data from social media 412 and filters the items according to the predicted sales. The current data from the social media 412 is received as supplied by the social media, which can be by transaction. The trained model 402 predicts items that will be requested in searches based on the learned relationship between the social media history 404 and the sales history 406, and the relationship between sales and requested items in a searches. For example, an online retailer sells athletic equipment, and customers search for items to purchase one or more items, which in some instances is indicative of the relationship between sales and requests for the item in search. Social media discussions about athletics or athletic equipment often motivate potential customers to go online and purchase equipment, which, in some instances is indicative of the relationship between social media and sales); and
           generating a plurality of features based on one or more valid combinations that match a transformation input, the transformation forming part of a library of transformations (para [0060], The configured processor filters the items from the database 408 based on predicted sales. For example, the database contains approximately 10,000 items for sale, and the configured processor weights each item according to a number of expected sales of the item within an interval, such as a minute, an hour, a day, a week, etc. The configured processor filters the 10,000 according the weight and filters those items above a predetermined threshold. The predetermined threshold can be determined based on, for example, a size of the cache).
           Regarding to claim 2, Ananthapur Bache discloses the computer-implemented method of claim 1, further comprising:
          selecting one or more features from the plurality of features, based on a predictive strength of each feature, to provide a set of selected features (para [0061], The model 402 uses patterns recognition/classification based on social events, trends, calendars, and sales patterns to identify and filter a subset of items in the database 408. The subset can be filtered from items in the database with a highest predicted sales. The predicted sales can be normalized to a frequency of sales. The model 402 can include a relative probability that an item is more likely to be purchased that another. In some embodiments, the prediction is expressed as a relative probability, such as product A is more likely to be purchased than product B. The relative probability can be expressed according to an interval of time, such as minute, hour, day, etc).
           Regarding to claim 3, Ananthapur Bache discloses the computer-implemented method of claim 2, further comprising: 
           using the set of selected features to train one or more machine learning models (para [0054], FIG. 4 illustrates one embodiment of a method according to the present invention for data caching. At 400, a processor that is configured according to an aspect of the present invention (the "configured processor") trains a machine learning model 402 using social media history 404 to classify /predict sales of goods from sales history 406. The model 402 is trained to predict sales of items based on the social media history 404. The machine learning model 402 can include a neural network, linear regression model, support vector machines, long short term memories (LSTMs), decision trees, recurrent networks, and combinations thereof. For example, an increase of social media discussions of rainy weather forecasts correlate with increases in purchases of an umbrella, and the trained model learns the relationship between the social media weather discussions and the umbrella purchases).
           Regarding to claim 4, Ananthapur Bache discloses the computer-implemented method of claim 1, wherein: the external signal is at least one of a weather signal and a financial signal (para [0059], The periods, for example, such as discussion data by transaction or posting, can be grouped to hourly, daily, weekly, etc. In some embodiments, the corresponding periods include an event cycle, such as an annual holiday season, or other repeating event, for example, an athletic championship, a weather event, an awards ceremony, etc.; para [0054], para [0054], For example, an increase of social media discussions of rainy weather forecasts correlate with increases in purchases of an umbrella, and the trained model learns the relationship between the social media weather discussions and the umbrella purchases).
           Regarding to claim 5, Ananthapur Bache discloses the computer-implemented method of claim 1, wherein at least one of the internal signals and external signals includes a range; and
           the at least one of the internal signals and the external signals is expanded to include one or more individual fields of the range (para [0074], For example, in the pre-loaded cache 506, a set of items includes predicted items with weights or probabilities in a range of 0.80-.0.97. Item B included in the set of items with a weight of 0.80, and excludes item X with a weight of 0.79. That is, a search request for item B is satisfied from the cache 506 while a search request for item X is not satisfied from the cache 506 and includes a database access. In some instances, this indicates that item B is more likely suggested by the social media 412 for the predicted sale than item X. The corrected model 422 includes statistics of actual search requests. For example, a number of requests for item B in a 5 second interval include (10, 20, 30, 30, 20) and requests for item X include the 5 second interval include (5, 15, 30, 40, 60)).
           Regarding to claims 6-10, Ananthapur Bache discloses a computing apparatus, the computing apparatus comprising:
           a processor; and
The computer system/server 12 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16) that, when executed by the processor, configure the apparatus to perform the method found in claims 1-5 above, therefore, are rejected by the same rationale.
           Claims 11-15 are written in computer readable medium and contain the same limitations found in claims 1-5 above, therefore, are rejected by the same rationale.




                                                 Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.     Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (hereinafter Morgan, US 2020/0134642) in view of Ananthapur Bache et al. (hereinafter Ananthapur Bache, US 2020/0065424).
Regarding to claim 16, Morgan discloses a computer-implemented method for forecasting sales of a product at a location, the method comprising the steps of:
           receiving, at an ingestion module, historical data associated with the product (para [0027], Data from the historical data store 114 and current data repository 116 are communicated to the demand forecasting system 108 to calculate future demand for items within the retailer);
           processing, by the ingestion module, historical product data (para [0035], At operation 402, the common data preparation engine 302 receives and prepares past sales data and past demand forecasts. The common data preparation engine 302 receives and prepares both past data and incoming current data. The data can include sales activity as well as other data regarding attributes of items, stores, and locations);
           providing processed historical product data to a machine learning storage device (para [0036], The data is processed into a common format for use by the enterprise forecast generator 304. A more detailed view of a schematic of the common data preparation engine 302 is depicted in FIG. 5);
           fetching, by an external data module, historical location data associated with the location (para [0037], At operation 404, a demand forecasting model is built. In some embodiments, forecasts are generated using a single model, such as a recurrent neural network (RNN) model. In other embodiments, an enterprise "consensus" model is built from combining two or more component models. Methods of building forecasting models are further described in FIG. 6);
           processing, by the external data module, the historical location data (para [0055], The data preparation application 512, operates to receive data from a retailer that may include catalog data, location data, inventory data, promotion data, planogram data, web sales data, and store sales data. In some embodiments, this data may first be gathered at a server system such as the retailer server system 102 of FIG. 1. This data may be stored permanently in the historical data store 114 or temporarily in the current data repository 116);
           providing processed historical location data to the machine learning storage device (para [0058], The common data preparation engine 302 processes both building and scoring data. Building data includes past data that is used for building demand forecasting models. Store history and web history are processed at the common data preparation engine 302 for later access by the forecast generator 304 for training various types of demand forecasting models);
          receiving, by a monitoring module, a request for a forecast of the sales of the product at the location (para [0043], a request for a demand forecast is received from a client. The client request is received at a cloud platform 322 including one or more load balancers 324, as shown in FIG. 3. The load balancers 324 route the request to one of a plurality of servers 330 to process the request for a demand forecast);
          determining, by the monitoring module, a forecasting method to make the forecast (para [0046], A query is received from a client at the API, e.g., as routed from the load balancer 324. The query includes one or more of an item or set of items, a location, a starting time and a time period; other parameters could be included as well, to the extent exposed by the API. For example, the query could be for a weekly forecast in September for all stores in Minnesota. Optionally, the API can also receive a selection of a particular model or model collection with which to forecast demand);

execute the forecasting method (para [0047], the API 332 communicates with the forecasts data store 312 through a resource manager 314. Each resource manager 314 includes an application master 316 and a query service 318. The query service 318 retrieves the requested data from the forecasts data store 312);
           accessing, by the forecasting module, the processed historical product data (para [0046], The query service 318 is accessed which then accesses the forecasts data store 312 to retrieve the chain level forecast or "aggregate demand forecast." The CDF 334 breaks down the forecast to a distribution. Then the API 332 communicates the requested demand forecast back to the client application); the
           processed historical location data; and one or more machine learning models from the machine learning storage device (para [0059], The common data preparation engine 302 processes incoming data incrementally. Data stores in the standard data store 514 are updated as new data is received instead of processing all data each time new data is received. The standard data store 514 compiles received and processed data into Hive data tables for later access by the forecast generator. Other examples of data that may be received from the internal systems of the retailer include price data, characteristics of retail stores, and calendar event such as holidays);
           engineering, by the forecasting module, one or more features associated with the processed historical product data and/or the processed historical location data para [0049], At operation 416, the aggregate demand forecast is disaggregated, if needed. This can be accomplished via a disaggregation service 336 available at each server 330. The disaggregation service 336 operates to break down aggregate demand forecasts retrieved from the forecasts data store 312 into smaller units of location or time, depending on the client request);
           providing, by the forecasting module, the forecast based on the forecasting method (para [0062], a meta forecaster makes consensus forecasts for item demands based on an ensemble of component models that are weighted to produce an ensemble model. An ensemble model is constructed around a linear regression of actual demand on demand forecasts produced by component models used to build the ensemble mode)l; and
          uploading, to the machine learning storage, the forecast (para [0042], the forecasts database 310 utilizes Apache Hive tables for storing the aggregate forecasts. The forecasts database 310 is set up to effectively handle batch data uploads. Periodically, the data from the forecasts database 310 is uploaded to the forecasts data store 312);
          wherein:
          engineering one or more features comprises:
          receiving, by an ingestion module, one or more internal signals (para [0059], Data that is currently being received from store and web sales are processed at the common data prep engine 302 and are forwarded to the enterprise forecast generator 304 where that data is used to generate store forecasts and web forecasts. This data is used for scoring or predicting future demand. The common data preparation engine 302 processes incoming data incrementally. Data stores in the standard data store 514 are updated as new data is received instead of processing all data each time new data is received. The standard data store 514 compiles received and processed data into Hive data tables for later access by the forecast generator. Other examples of data that may be received from the internal systems of the retailer include price data, characteristics of retail stores, and calendar event such as holidays);
          fusing data from the one or more internal signals [and the one or more external signals], the fusing based on meta-data of each of the one or more internal signals and each of the one or more external signals (para [0056], The data preparation application 512 may receive data in a variety of formats. Before being accessed by the forecast generator 304, the data received at the common data preparation engine 302 may need to be reformatted for use by the forecast generator 304. The data preparation application 512 operates to standardize the data received so that it may be used by a variety of forecasting models at the forecast generator 304. Preferably, the data signals are converted to a format that has the right balance between standardization and flexibility, as different models utilize data in different ways. The data preparation application 512 overcomes challenges of both scale and flexibility. For retailers having a multitude of retail locations and items, it can be difficult to manage massive amounts of data in different formats. The data preparation application 512 also overcomes challenges relating to providing a common view of data for all forecasting models that may access the data for processing); and
           generating a plurality of features based on one or more valid combinations that match a transformation input, the transformation forming part of a library of transformations (para [0058], The common data preparation engine 302 processes both building and scoring data. Building data includes past data that is used for building demand forecasting models. Store history and web history are processed at the common data preparation engine 302 for later access by the forecast generator 304 for training various types of demand forecasting models);   
           selecting one or more features from the plurality of features, based on a predictive strength of each feature, to provide a set of selected features (para [0065], At operation 602, parameters for a demand forecast are received at a forecast generator. Parameters can include one or more of a group of items, a time period, a location, and other attributes. For example, parameters may dictate whether the items to be analyzed are on promotion or off promotion. In another example, the time of year could be during a particular season or not);
           using the set of selected features to train one or more machine learning models (para [0062], a meta forecaster makes consensus forecasts for item demands based on an ensemble of component models that are weighted to produce an ensemble model. An ensemble model is constructed around a linear regression of actual demand on demand forecasts produced by component models used to build the ensemble model. Linear regression has the advantages of simplicity, diagnose ability, and familiarity. It may be adapted to emulate other approaches, such as variance weighted combinations or stacked regressions);
            and wherein:
            the forecasting method comprises, in real-time (para [0047], The API (application programming interface) 332 operates to receive client requests in real-time. Each API 332 responds to clients 326 on a per-request basis. In some embodiments, the API 332 communicates with the forecasts data store 312 through a resource manager 314), either:
 Past forecasting performance is evaluated to determine which models are best used for particular sets of items. Models having superior performance for predicting item demand are weighted more heavily in the overall consensus forecast. Forecast models are validated by evaluating actual demand vs. predicted demand and using that information to inform how a future ensemble forecast will be generated ; or
            ii) retraining a previously-selected machine learning model and using the retrained model to make the forecast; or
            iii) making the forecast based on the previously-selected model.
           Morgan does not disclose, however, Ananthapur Bache discloses:
          receiving, by the ingestion module, one or more external signals (figure 4 and para [0057], The social media history 404 includes historical data feeds from social media sites, such as FACEBOOK.RTM., TWITTER.RTM., SNAPCHAT.RTM., blogs, and the like…. The social media history 404 includes discussion feeds. In some embodiments, the social media history 404 includes discussion feeds and demographic data, such as age, location, etc., of an author or source corresponding to the discussion feeds);
           fusing data from the one or more internal signals and the one or more external signals, the fusing based on meta-data of each of the one or more internal signals and each of the one or more external signals (para [0060], At 410, the configured processor predicts sales for items from the database 408 according to the trained model 402 and current data from social media 412 and filters the items according to the predicted sales. The current data from the social media 412 is received as supplied by the social media, which can be by transaction. The trained model 402 predicts items that will be requested in searches based on the learned relationship between the social media history 404 and the sales history 406, and the relationship between sales and requested items in a searches. For example, an online retailer sells athletic equipment, and customers search for items to purchase one or more items, which in some instances is indicative of the relationship between sales and requests for the item in search. Social media discussions about athletics or athletic equipment often motivate potential customers to go online and purchase equipment, which, in some instances is indicative of the relationship between social media and sales); and
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan’s to include the features taught by Ananthapur Bache above, for the purpose of providing more efficiency in forecasting demand for an item with the additional external data signals received from social media.  Since Morgan teaches forecasting demand for an item including receiving internal data signals, Ananthapur Bache teaches forecasting demand for an item including receiving external data signals, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Morgan and Ananthapur Bache would have yield predictable results in forecasting demand for an item.
            Regarding to claim 17, Morgan discloses the computer-implemented method of claim 1, wherein:
           the request for the forecast is a first request (para [0043], At operation 412, a request for a demand forecast is received from a client. The client request is received at a cloud platform 322 including one or more load balancers 324, as shown in FIG. 3. The load balancers 324 route the request to one of a plurality of servers 330 to process the request for a demand forecast);
          the forecasting module selects the machine learning model to make the forecast (para [0066], component models are selected based on past performance. Add operation 606, the component models are weighted based on the past performance of the component models for the selected parameters), selecting comprising:
           training a plurality of machine learning models on a first portion of a data set (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
           validating the machine learning model on a second portion of the data set; and retraining the machine learning model on a sum of the first portion and the second portion, the data set comprising a sum total of the processed historical product data and the processed historical location data (para [0040], the model is validated at the forecast validation engine 306 of FIG. 3. The model is tested for its ability to forecast item demand using past data for testing. The validation process is further described in reference to FIG. 8 and the forecast validation engine 306 is further described in detail in FIG. 7).
            Regarding to claim 18, Morgan discloses the computer-implemented method of claim 1, wherein: 
 a client request is received and processed. In some embodiments, the server 330 receives the client request from the load balancer 324);
          a new category of processed data has been added to the machine learning storage since a most recent forecast, the new category of processed data comprising at least one of a new category of processed historical product data and a new category of processed historical location data (para [0106], Sales can be aggregated based on location (useful to determine high precision in time), time (useful to determine high location-level precision), and collection of items (useful as a prior for new items). In one embodiment, sales are aggregated to generate forecasts for each item for a week across all stores in the retail chain); and
           the forecasting module selects the machine learning model to make the forecast (para [0038], the forecasting models are typically built using python or R software programming languages. The component models are generally selected from time series forecasting models such as recurrent neural network (RNN) models or Autoregressive integrated moving average models (ARIMA), seasonal trend decomposition by LOESS (STL). The component models are fed into a meta-forecaster to produce a compounded or consensus forecast),
           selecting the machine learning model comprising:
                    training a plurality of machine learning models on a first portion of an expanded data set, the expanded data set comprising the new category of processed data, the processed historical product data and the processed historical location data (para [0066], component models are selected based on past performance. Add operation 606, the component models are weighted based on the past performance of the component models for the selected parameters;
                    validating the machine learning model on a second portion of the expanded data set (para [0085], The forecast validation engine 306 operates to evaluate and validate models built to forecast demand. The forecast validation engine 306 runs multiple forecasts for the same set of sales data and store the results in a table. Metrics are run on the table to cross-validate distributions. The metrics may be entered by an administrator user or selected from a menu); and
                   retraining the machine learning model on a sum total of the first portion and the second portion (para [0129], The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
            Regarding to claim 19, Morgan discloses the computer-implemented method of claim 1, wherein:
            the request for the forecast is not a first request (para [0110], a client request is received and processed. In some embodiments, the server 330 receives the client request from the load balancer 324);
            an additional amount of processed data has been added to the machine learning storage since a most recent forecast, the additional amount of processed data comprising at least one of new processed historical product data and new processed historical location data (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
            the additional amount of processed data exceeds a threshold (para [0093], The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold); and
            the forecasting module selects the machine learning model to make the forecast (para [0038], the forecasting models are typically built using python or R software programming languages. The component models are generally selected from time series forecasting models such as recurrent neural network (RNN) models or Autoregressive integrated moving average models (ARIMA), seasonal trend decomposition by LOESS (STL). The component models are fed into a meta-forecaster to produce a compounded or consensus forecast),
           selecting the machine learning model comprising:
                     training a plurality of machine learning models on a first portion of an expanded data set, the expanded data set comprising the additional amount of processed data, the processed historical product data and the processed historical location data (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
                    validating the machine learning model on a second portion of the expanded data set (para [0085], The forecast validation engine 306 operates to evaluate and validate models built to forecast demand. The forecast validation engine 306 runs multiple forecasts for the same set of sales data and store the results in a table. Metrics are run on the table to cross-validate distributions. The metrics may be entered by an administrator user or selected from a menu); and 
                    retraining the machine learning model on a sum of the first portion and the second portion (para [0129], One such advantage is the ability to provide real time updates to demand forecasting models and the demand forecasts that are produced by those models. The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
            Regarding to claim 20, Morgan discloses the computer-implemented method of claim 1, wherein the request for the forecast is not a first request, and the method further comprises:
           evaluating, by the monitoring module, a forecast accuracy of the forecast against incoming processed historical product data (para [0039], the past performance of the component models is assessed for accuracy in forecasting. Accuracy alone is not the most important aspect but capturing seasonal effects can also be important. The models having the best performance for predicting demand are weighted more heavily and used in combination to predict the latest demand forecast); and

machine learning model if the forecast accuracy falls below a threshold (para [0093], At operation 810, the model is tested by calculating predictions for each set of forecast coordinates. The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold), selecting the machine learning model comprising:
                 training a plurality of machine learning models on a first portion of an expanded data set, the expanded data set comprising the incoming processed historical product data (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations. The demand forecasting models are being evaluated on a continuous basis using new data from the retailer as it is generated. Therefore, the forecasting models are also being continually evaluated and updated. As new data is being ingested and analyzed, the overall ensemble model may be updated by choosing different component models or modifying the weighting of the different component models);
               the processed historical product data and the processed historical location data (para [0059], The common data preparation engine 302 processes incoming data incrementally. Data stores in the standard data store 514 are updated as new data is received instead of processing all data each time new data is received. The standard data store 514 compiles received and processed data into Hive data tables for later access by the forecast generator. Other examples of data that may be received from the internal systems of the retailer include price data, characteristics of retail stores, and calendar event such as holidays);
              validating the machine learning model on a second portion of the expanded data set (para [0085], The forecast validation engine 306 operates to evaluate and validate models built to forecast demand. The forecast validation engine 306 runs multiple forecasts for the same set of sales data and store the results in a table. Metrics are run on the table to cross-validate distributions. The metrics may be entered by an administrator user or selected from a menu); and
              retraining the machine learning model on a sum total of the first portion and the
second portion (para [0129], One such advantage is the ability to provide real time updates to demand forecasting models and the demand forecasts that are produced by those models. The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).
             Regarding to claim 21, Morgan discloses the computer-implemented method of claim 1, wherein:
           the request for the forecast is not a first request (para [0110], a client request is received and processed. In some embodiments, the server 330 receives the client request from the load balancer 324); and
           the method further comprises:
                      evaluating, by the monitor module, a time interval between a most recent forecast and the request (para [0066], A forecast validation engine 306 evaluates models for their ability to predict demand for items for given time periods and locations); and
 At operation 810, the model is tested by calculating predictions for each set of forecast coordinates. The calculated predictions for the set of forecast coordinates can be compared to known data or to other forecasts to determine differences between such results (e.g., to determine outliers or variance outside a threshold),         
                  retraining comprising retraining the previously-selected machine learning model on an expanded data set comprising the processed historical product data, the processed historical location data and new processed data collected during the time interval (para [0129], One such advantage is the ability to provide real time updates to demand forecasting models and the demand forecasts that are produced by those models. The models and forecasts are updated as new data is received from the retailer such as new sales data from both retail store locations and web sales).


          
                                                            Conclusion
12.        Claims 1-21 are rejected.
13.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Lei et al. (US 2020/0130425) disclose forecast demand of an item by receiving historical sales data for the item for a plurality of past time periods including a plurality of features that define one or more feature sets.

            Adato et al. (US 2020/0074402) disclose a system for processing images captured in a retail store and automatically identifying a product shortage.
           T. (US 2020/0005340) disclose Tree (CDT) for an entity in accordance with an attribute value (AV) based demand transfer estimation for a product category using machine learning.
            Smith et al. (US 2019/0272557) disclose dynamically generating discounted product digital notifications based on remaining product shelf life.
            Scarpati et al. (US 2018/0374109) disclose methods for estimating multiple types of retail business volume based on multiple types of data are described. Historical volume data, prior recorded business volume, characteristics of the store including departments, and geographical location are used. Historical data is transformed into multiple features that capture seasonality, trends, the effects of special events and other business characteristics.
            Nemati et al. (US 2018/0308051) disclose providing e-commerce suppliers an alternative shipping and distribution system based on real-time sales and demand being coupled with iterative machine learning processes.
             Etzioni et al. (US 2012/0303412) disclose Data relating to products sold across a plurality of merchants may be gathered from a variety of sources and processed, including with machine learning components.


          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
September 9, 2021